DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s information processing system comprising a printing apparatus and a print server, the print server including “first circuitry configured to generate guest account information in accordance with an account creation request from the printing apparatus, the guest account information including a user identifier for identifying a user of a guest information processing terminal, an available print count representing number of times allowed to execute printing with the printing apparatus, and an apparatus identifier for identifying the printing apparatus,” in combination with the printing apparatus including: “second circuitry configured to receive, from the guest information processing terminal, authentication information for executing the printing, acquire the guest account information and the print file corresponding to the guest account information from the print server based on the apparatus identifier and the user identifier of the user of the guest information processing terminal authenticated with the authentication information, control execution of the printing in accordance with the acquired print file, and update the available print count in the acquired guest account information based on a result of executing the printing, and transmit the updated available print count to the print server,” and the first circuitry of the print server being configured to “based on the updated available print count received from the printing apparatus, update the available print count in the guest account information of the guest information processing terminal having executed the printing among one or more sets of guest account information stored in the memory.”
 	Claims 2 and 3 depend from claim 1.
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s server comprising “circuitry configured to generate guest account information in accordance with an account creation request from a printing apparatus, the guest account information including a user identifier for identifying a user of a guest information processing terminal, an available print count representing number of times allowed to execute printing with the printing apparatus, and an apparatus identifier for identifying the printing apparatus,” in combination with “the circuitry being configured to acquire the guest account information and the print file corresponding to the guest account information from the memory based on the apparatus identifier and the user identifier of the user of the guest information processing terminal, the apparatus identifier and the user identifier having been received from the printing apparatus, transmit the acquired print file to the printing apparatus, receive an updated available print count from the printing apparatus, the updated available print count resulting from updating the available print count based on a result of executing the printing, and based on the updated available print count received from the printing apparatus, update the available print count in the guest account information of the print information processing terminal having executed the printing among one or more sets of guest account information stored in the memory.”
 	Claims 5 and 6 depend from claim 4.
 	Claim 7, drawn to an information processing method, similarly recites the allowable subject matter of claim 4.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	U.S. Patent Application Publication 2006/0001897 (Ogasawara) discloses a printer device including a determining unit that determines whether a print job is to be handled as a guest job that has limited authority to print and accumulate documents, based on predetermined information; and an executing unit that performs document printing and accumulation, based on the result of the determination by the determining unit.
 	U.S. Patent Application Publication 2011/0218892 (Jeong et al.) discloses an account managing apparatus including an account management unit which manages a user account of at least one user who uses an image forming apparatus, a storage unit which stores guest information related to the user account, a guest account generating unit which generates a guest account dependent on the user account based on stored guest information and the user account when a request to generate an account to use the image forming apparatus is received from a guest, and a control unit which controls the image forming apparatus according to a generated account policy.
 	U.S. Patent Application Publication 2022/0078307 (Muto) discloses an apparatus including a controller that acquires, from another apparatus, an execution request for a guest user’s job including the device identification information, acquires the device identification information from the execution request, accesses the storage to search for the user identification information associated with the device identification information, and processes the guest user’s job as a registered user’s job on the basis of a fact that the user identification information associated with the device identification information is acquired from the storage.

Conclusion
This application is in condition for allowance except for the following formal matters: 
As set forth above, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677